 Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 1 of 17 PageID: 129



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA           :         Hon. James B. Clark

       v.                          :         Magistrate No. 17-3195

AHARON LEV                         :


            OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                     ON SPEEDY TRIAL GROUNDS

       Defendant Aharon Lev (“Lev” or the “defendant”) seeks dismissal of the

Complaint in this matter on speedy-trial grounds, contending that this Court’s

Standing Orders 20-02 and 20-03 fail to do exactly what the Court promulgated

them to do in this time of pandemic-related judicial disruption: toll the deadlines

imposed by the Speedy Trial Act, 18 U.S.C. § 3161 (the “STA”). In addition,

despite repeatedly consenting to the entry of ends-of-justices continuances, Lev

now chooses this moment—when, as the Standing Orders contemplate,

obtaining a grand jury quorum in a locked-down New Jersey is all but

impossible—to claim that the Government has been so dilatory in not seeking

his indictment that the case against him should be dismissed with prejudice.

Lev is wrong on both counts, and his motion should be denied.1




   1 Lev devotes the first five pages of his motion to arguing the merits of the
charges against him. See Dkt. No. 33 (the “Motion,” or “Mot.”) at 1-6. Those
arguments, even if valid—which they are not—are irrelevant to this motion,
sound in jury nullification, and require no response in this opposition. It suffices
to say that Your Honor adjudged the Government’s charges supported by
probable cause and that the Government remains confident that, when feasible,
a grand jury will return an indictment upon presentment.


                                         1
 Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 2 of 17 PageID: 130



      I.    This Court’s Standing Orders 20-02 and 20-03.

      On or about March 16, 2020, the Chief Judge of this Court entered

Standing Order 20-02, which continued, and tolled the STA deadlines in, all

criminal jury trials in this District from March 16 through April 30, 2020.

Specifically, the order tolled the indictment deadlines in criminal cases charged

by complaint, in the event that a grand-jury quorum could not be reached:

      11.   Sitting grand juries in each vicinage of the Court are
            authorized to continue to meet, unless unable to form a
            quorum. However, no new grand juries will be empaneled
            during the period of March 16, 2020 to April 30, 2020, or such
            other date set by the Court.

      12.   In the event that a grand jury is unavailable, or no quorum
            can be formed, in this District, the 30-day time period for filing
            an indictment or an information shall be tolled as to each
            defendant during the time period March 16, 2020 through
            April 30, 2020, pursuant to 18 U.S.C. § 3161(b).

Standing Order 20-02 at 4 ¶¶ 11-12 (emphasis added).

      On or about March 16, 2020, the Chief Judge simultaneously entered

Standing Order 20-03 (collectively with Standing Order 20-02, the “Standing

Orders”), which extended the tolling provisions of Standing Order 20-02 to all

cases charged by complaint in the District, pursuant to the STA’s ends-of-justice

provision, 18 U.S.C. § 3161(h)(7)(A):

      The Court finds the ends of justice served by granting a continuance
      of the 30-day period established by 18 U.S.C. § 3161(b), during
      which, in a case commenced by complaint, the United States must
      either obtain an indictment or file an information, outweigh the best
      interest of the public and each defendant in a speedy trial and a
      speedy indictment in a criminal case. Therefore, absent further
      order of the Court and notwithstanding Paragraph 12 of Standing
      Order 20-02, the time period of March 16, 2020 through April 30,
      2020 shall be “excluded time” in all criminal proceedings in this


                                         2
    Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 3 of 17 PageID: 131



        District under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A),
        including those proceedings commenced by complaint.

Standing Order 20-03 at 1 ¶ 1. This Court entered both Standing Orders on the

docket in this case on March 16, 2020. Dkt. Nos. 26, 27.

        II.   Lev’s Challenge to the Standing Orders Is Untimely.

        Standing Order 20-02 expressly authorizes individual defendants to

request case-specific exceptions to the tolling provisions of the Standing Orders:

        The Court recognizes the trial, procedural, and substantive rights of
        all litigants, and particularly, the rights of criminal defendants to a
        speedy and public trial under the Sixth Amendment . . . . Any
        request by a criminal defendant . . . seeking case-specific relief from
        any provision of this Order is to be directed to the judicial officer
        assigned to the matter . . .

Dkt. No. 26 at 2-3 ¶ 5.

        Under this Court’s Local Civil Rule 7.1, as incorporated by Local Criminal

Rule 1.1, the proper vehicle for a challenge to an Order of the Court is a motion

for reconsideration, which “shall be served and filed within 14 days of the order

or judgment on the original motion.” Local Civ. R. 7.1(i); cf. Swift v. Pandey, No.

2:13-cv-00650-BRM-JAD, 2020 WL 1698781 (D.N.J. Apr. 7, 2020) (Martinotti,

D.J.) (denying, on its merits, timely filed motion for reconsideration of docket

entry adjourning civil trial due to COVID-19). Here, the reconsideration period

for the Standing Orders expired on or about March 30, 2020—two weeks before

Lev filed his motion.2

        Accordingly, Lev’s motion should be denied as untimely.


2 Notably, had Lev raised a challenge to the Standing Orders by March 30, he
would have had no cause for a motion to dismiss, because even he concedes that
the Speedy Trial period had not expired at that time.

                                          3
    Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 4 of 17 PageID: 132



        III.   The STA Was Automatically Tolled as of March 16, 2020.

        As set forth above, Standing Order 20-02 cites 18 U.S.C. § 3161(b) in

tolling the 30-day indictment deadline in the event a grand jury quorum cannot

be reached. A Section 3161(b) continuance is, of course, not the same thing as

an ends-of-justice continuance under 18 U.S.C. § 3161(h).

        Section 3161(b) provides, in relevant part: “If an individual has been

charged with a felony in a district in which no grand jury has been in session

during such thirty-day period, the period of time for filing of the indictment shall

be extended an additional thirty days.” Such an extension is “automatic,” United

States v. Lopez, No. 1:20-MJ-00046 SAB, 2020 WL 1433158, at *1 (E.D. Cal.

Mar. 24, 2020); “no Government motion is required,” nor must the Court make

any particularized findings, United States v. Mann, 701 F.3d 274, (8th Cir.

2012).

        As the Court is doubtless aware, no grand jury in this District has been

able to achieve a quorum since Friday, March 13, 2020. Accordingly, Standing

Order 20-02 merely reinforced what § 3161(b) would have dictated anyway: a 30-

day extension that automatically commenced in this case on or about March 16,

2020, when a grand jury became unavailable in this District.3 That extension

would have expired, at earliest, on April 15, 2020.

        But that is not the only automatic tolling provision of the Speedy Trial Act

that applies here. This very motion automatically tolled the STA deadlines upon


3Lev concedes that at least 10 days remained on the STA clock as of March 16,
2020. See Mot. at 8-9.


                                          4
 Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 5 of 17 PageID: 133



its filing on April 13, 2020. See 18 U.S.C. § 3161(h)(1)(D). Lev’s motion to modify

his bail conditions also tolled the speedy-trial clock during the period it was

under advisement, from March 20, 2020 through April 6, 2020. See 18 U.S.C.

§ 3161(h)(1)(H). So, contrary to the pretty but misleading chart at pages 8–9 of

his letter brief, Lev’s 30-day clock has not expired. Rather, at least 10 days are

left on that clock.

      Thus, Lev’s motion fails under § 3161(b), independently of the Standing

Orders and without the need for any ends-of-justice analysis under § 3161(h).

      IV.    The Standing Orders Plainly Toll the STA Under 18 U.S.C.
             § 3161(h)(7)(A).

      Even if Lev’s motion timely challenged the Standing Orders on their

merits—which it does not—and even if the STA had not been independently and

automatically tolled by § 3161(b) and this very motion—which it was—Lev’s

attack on the validity of the Standing Orders would nonetheless be misplaced.

As Lev points out (Mot. at 10), the STA requires that an order granting an ends-

of-justice continuance set forth the Court’s reasons for finding that “the ends of

justice served by the granting of such continuance outweigh the best interests

of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

Standing Order 20-02 articulates a host of reasons in its “WHEREAS” clauses

that justify across-the-board tolling of the STA:

            “[A] national emergency has been declared, and the Governor of New
             Jersey has declared a State of Emergency and Public Health
             Emergency and has recommended the cancellation of mass
             gatherings throughout the State in response to the spread of the
             coronavirus (COVID-19)”;



                                        5
 Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 6 of 17 PageID: 134



           “[T]he Centers for Disease Control and Prevention and other public
            health authorities have advised public and private agencies to
            promptly take necessary and appropriate precautions to reduce
            exposure to COVID-19 and slow the spread of the disease”;

           “[J]ury selection in this District frequently involves large jury venire
            pools, along with many individuals required to travel extensively”;

           “[C]ircumstances regarding school closures will increase the impact
            on parents summoned for jury service”;

           “[T]he current limitations on reasonably available COVID-19 testing
            increase the uncertainty of the health status of summoned jurors
            and others”; and

           “[A]s a public institution committed to the sound administration of
            equal justice under the law, this Court must take reasonable and
            prudent actions to further that mission.”

Standing Order 20-02 at 1; accord Standing Order 20-03.

      Standing Order 20-02 goes on to set forth specific findings that the

accommodations ordered by the Court are necessary to address those concerns

by:

           “[F]urther[ing] public health and safety, the health and safety of
            Court personnel, counsel, litigants, other case participants, jurors,
            security personnel and the general public”;

           “[R]educ[ing] the number of gatherings necessarily attendant to trial
            jury selection in all vicinages of this Court”; and

           “[M]inimiz[ing] travel by participants in         Court   proceedings,
            (particularly travel by public conveyance).”

Standing Order 20-02 at 1; accord Standing Order 20-03.

      As noted above, the Court entered both Standing Orders on the docket in

this case on March 16, 2020 (Dkt. Nos. 26, 27), thereby notifying Lev that this

matter was continued. Lev contends that this was not “case-specific” enough to


                                        6
 Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 7 of 17 PageID: 135



exclude time under 18 U.S.C. § 3161(h)(7)(A), even though, by docketing the

Standing Orders, the Court “set[] forth, in the record of the case, . . . in writing,

its reasons for finding that the ends of justice served by the granting of such

continuance outweigh the best interests of the public and the defendant in a

speedy trial.” Lev offers no authority for his apparent proposition that the Court

had to explain in a separate hearing or order, for example, why the absence of a

grand-jury quorum on account of a public health crisis in all cases in the District

also necessarily applies in this case, so as to satisfy § 3161(h)(7)(B)(iii). Or, with

§ 3161(h)(7)(B)(i) in mind, to repeat the Chief Judge’s explanation that “the sound

administration of equal justice under the law” requires “reasonable and prudent

actions” such as continuing Lev’s case, along with all others.

      Lev says he is “aware, of course,” of the Standing Orders, Mot. at 9, but

his follow-on challenge to their applicability in this case would render them

meaningless. The District Courts, including in this Circuit, disagree, and have

found analogous COVID-19-responsive standing orders to “follow[] the procedure

that the Speedy Trial Act requires.” United States v. Briggs, No. 2:20-MJ-00410-

JDW, 2020 WL 1939720, at *2 (E.D. Pa. Apr. 22, 2020).

      Lev next contends that “[t]he government could have indicted Mr. Lev, as

Standing Order 20-02 authorized sitting grand juries to continue to meet,” Mot.

at 11 n.6, which it did, but only theoretically. In fact, no grand jury has been in

session since then, which is the very situation the Standing Orders anticipated.

As explained above, Standing Order 20-02 reiterated the mandate of 18 U.S.C. §

3161(b) that the indictment deadline would be tolled by at least 30 days in the


                                          7
 Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 8 of 17 PageID: 136



absence of a grand-jury quorum. Standing Order 20-02 was also immediately

supplemented by Standing Order 20-03, which tolled all cases on complaint

precisely because grand jury quorums cannot be met. More fundamentally, in

light of the findings supporting the Standing Orders, Lev cannot plausibly

suggest that all criminal cases charged by complaint in this District should be

dismissed if a grand-jury quorum cannot be obtained within 30 otherwise non-

excludable days—as is currently the case—due to a publicly declared State of

Emergency arising from a global pandemic.

      The cases cited by Lev are entirely inapposite, as they all involve

continuance orders that, unlike the Standing Orders here, were “devoid . . . of

specific findings regarding the need or justification for [the] delays.” United

States v. Doran, 882 F.2d 1511, 1515 (10th Cir. 1989), cited in Mot. at 10. Far

more instructive are ends-of-justice continuances entered in the wake of natural

or man-made disasters, which have repeatedly been approved by Courts of

Appeals. As the Ninth Circuit aptly put it, in the wake of the 1981 eruption of

Mount Saint Helens:

      This Court is quick to pay homage to the Sixth Amendment to the
      Constitution of the United States and its implementation, The
      Speedy Trial Act. Except for the right of a fair trial before an
      impartial jury no mandate of our jurisprudence is more important.
      But the record here contains an acknowledgment of the appreciable
      difficulty expected with an incident/accident of earth-shaking effect,
      although the various impacts are not detailed.

Furlow v. United States, 644 F.2d 764, 768-69 (9th Cir. 1981) (rejecting STA

challenge to ends-of-justice continuance).




                                        8
 Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 9 of 17 PageID: 137



      Similarly, in the wake of the terrorist attacks of September 11, 2001, a

District Judge in the Southern District of New York explained that even nunc pro

tunc continuances are permissible under the STA in times of public crisis:

      [T]here is simply no question that the exclusion of time from
      September 11 to the present is justified in the interests of justice.
      The administration of justice in this District ground to a temporary
      halt as a result of acts of warfare against the United States that
      created a public emergency. The larger interests of justice in the
      District—not to mention supervening necessity—surely required
      suspending proceedings in this case.

United States v. Correa, 182 F. Supp. 2d 326, 329 (Sept. 25, 2001).

      Likewise, here, the current COVID-19 crisis has necessitated District-

wide—indeed, virtually nationwide—ends-of-justice continuances. As one

nearby court recently put it:

      Many types of emergencies, including natural disasters and terrorist
      attacks, have been found to justify Speedy Trial Act continuances.
      The current emergency has resulted in an equal if not greater level
      of disruption. This disruption is demonstrated by the fact that on
      March 31, 2020, the only remaining active grand jury in the
      Southern District of New York failed to secure the quorum necessary
      to vote on indictments.

United States v. Carillo-Villa, — F. Supp. 3d —, 2020 WL 1644773, at *3

(S.D.N.Y. Apr. 2, 2020) (citations omitted); accord United States v. Guadron-

Diaz, No. CR19-0230EMC, 2020 WL 1845315, at *1 (N.D. Cal. Apr. 10, 2020)

(“COVID-19 is a global pandemic. To avoid the spread of COVID-19, the state of

California is currently ordered to shelter in place . . . . An exclusion of time is

therefore appropriate in this case because: The nation’s public health interest in

stemming the spread of COVID-19 outweighs the interest of the public and the

defendant in a speedy trial.” (quotation marks and citation omitted)); United


                                        9
Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 10 of 17 PageID: 138



States v. Reyes-Canales, Crim. No. JKB-17-589, 2020 WL 1955578, at *2 (D.

Md. Apr. 23, 2020) (same); United States v. McKnight, No. CR18-16 TSZ, 2020

WL 1872412, at *4 (W.D. Wash. Apr. 15, 2020) (same); United States v. Chivers,

No. 1:19-cv-119, 2020 WL 1438343, at *12 (S.D. Ohio Mar. 23, 2020) (same);

United States v. Brown, No. 2:19-cr-135-RAH, 2020 WL 1496552, at *1 (M.D.

Ala. Mar. 23, 2020) (same); In re Admin. Order Regarding Computation of Time

Under the Speedy Trial Act, No. 2:20mc7, 2020 WL 1430429, at *2 (E.D. Va.

Mar. 23, 2020) (same); United States v. Peggs, No. 1:19-CR-00304-2, 2020 WL

1495413, at *1 (S.D. W.Va. Mar. 23, 2020) (same).

      Lev’s challenge to the validity of the Standing Orders is even more

surprising in light of his own recent (and successful) reliance on those very

orders in his emergency motion for permission to escort his wife and children

out of the United States to escape the COVID-19 threat. In that motion and

related submissions, made barely a month ago, Lev invoked the Standing Orders

in support of his request, without a hint that he was about to seek a pre-

indictment dismissal with prejudice on the grounds that the very same orders

are insufficient to address his Speedy Trial rights. See Dkt. No. 24 (Mar. 20, 2020

Mot. to Modify Bail Conditions) at 1 (“The national health crisis and the recent

Standing Orders from the Court will no doubt delay the return of an indictment,

but Mr. Lev stands fully prepared to see it dismissed when returned.” (emphasis

added)); Dkt. No. 29 (Mar. 27, 2020 Supp. Ltr. in Support of Mot. to Modify Bail

Conditions) at 1 (citing the “global pandemic” and New Jersey’s status as “one of

the hardest hit states in the United States”). Indeed, Lev now seeks dismissal


                                        10
Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 11 of 17 PageID: 139



with prejudice despite acknowledging that, “[b]ecause of the COVID-19

pandemic, a speedy indictment is all but impossible” under current

circumstances. (Mot. at 14.)

      But even if the Standing Orders, as entered on this Court’s docket, were

not sufficiently case-specific to pass muster, dismissal still would not be

warranted. Under 18 U.S.C. § 3161(h)(7)(A), a continuance results in excludable

time only if “the court sets forth, in the record of the case, either orally or in

writing, its reasons for finding that the ends of justice served by” granting the

continuance “outweigh the best interests of the public and the defendant in a

speedy trial.” But, although those “findings must be made, if only in the judge’s

mind, before granting the continuance,” Zedner v. United States, 547 U.S. 489,

506–07 (2006), those findings “need not be placed on the record at the time when

the continuance is granted.” United States v. Fields, 39 F.3d 439, 443 (3d Cir.

1994). Rather, they “must be put on the record by the time a district court rules

on a defendant’s motion to dismiss under § 3162(a)(2).” Zedner, 547 U.S. at 507

(footnote omitted). Therefore, this Court can supplement the record now, if it

finds a necessity for doing so, with additional findings on why the very same

confounding factors impeding the prosecution of every case in this District are

also impeding the prosecution of this case.

      In sum, the Standing Orders are more than sufficiently specific to satisfy

the STA, as evidenced by holdings of federal Courts of Appeal in similarly severe

public emergencies, rulings of other district courts grappling with the current

crisis, and Lev’s own prior reliance on the Standing Orders in seeking relief from


                                       11
    Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 12 of 17 PageID: 140



this Court. And, in any event, this Court can supplement the record, if need be,

with its reasons for docketing the Standing Orders on this case. Lev’s speedy-

trial challenge is meritless.

         V.    Even if the STA Had Been Violated, Any Dismissal Should Be
               Without Prejudice.

         Even were the Court to find that the Standing Orders, and the Court’s

adoption of those orders in this case, did not suffice to toll the STA clock and

that clock had expired, this Court should not dismiss the Complaint with

prejudice. In deciding whether to dismiss with or without prejudice, the Court

must consider, among other factors, “the seriousness of the offense; the facts

and circumstances of the case which led to the dismissal; and the impact of a

reprosecution on the administration of [the STA] and the administration of

justice.” 18 U.S.C. § 3162(a). This Court also must consider and balance “the

length of the delay, the reasons for the delay, and the prejudice from the delay

to defendant.” Gov’t of the V.I. v. Bryan, 818 F.2d 1069, 1076 (3d Cir. 1987).

         The first factor—the seriousness of the offense—“ordinarily focuses solely

on the charge rather than, e.g., the strength of the government’s case or the

likely outcome of the proceedings. To do otherwise would inordinately complicate

and extend the analytical process.” United States v. Mancuso, 302 F. Supp. 2d

23, 26 n.1 (E.D.N.Y. 2004).4 Lev is currently charged with mail fraud and


4 Given this standard, the Government declines Lev’s invitation to litigate the
merits of the case, but does represent to the Court that the charges in the
Complaint and in the impending indictment are based on, among other evidence,
email correspondence among the conspirators and others regarding the
fraudulent scheme; documentation of the scheme’s planning and execution;
financial data regarding the disposition of proceeds of the fraud; eyewitness

                                         12
    Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 13 of 17 PageID: 141



conspiracy to commit mail fraud resulting in more than $5 million in harm, but,

as he is aware, the Government’s evidence shows more than $8 million in

misappropriated property.5 At least one judge of this District has found a charge

of fraud resulting in approximately $4 million in alleged losses to be “serious”

under the first § 3162(a) factor. Mir v. United States, No. 14-cv-3627 (JLL), 2017

WL 498713, at *1, 5 (D.N.J. Feb. 7, 2017) (Linares, D.J.); see also United States

v. Hunter, 319 F. App’x 758, 760 (11th Cir. 2008) (alleged fraudulent scheme

“resulting in the improper appropriation of approximately 2.5 million dollars”

qualified as serious offense (brackets omitted)); Mancuso, 302 F. Supp. 2d at 26

(charge of “fraudulently preparing and signing checks and then transporting

them across state lines” was serious offense); United States v. Zedner, No. 96-

CR-285 TCP, 2006 WL 3050888, at *3 (E.D.N.Y. Oct. 13, 2006) (bank-fraud

charges “are undoubtedly serious”). It should also be noted that each count of

the Complaint in this case carries a 20-year statutory maximum term. See

United States v. Duranseau, 26 F.3d 804, 808 (8th Cir. 1994) (offense carrying

10-year maximum “is serious”).




testimony regarding the inner workings of the scheme; and party admissions to
overt acts taken in furtherance of the scheme.

5 Because Lev has agreed to—and often requested—continuances postponing the
indictment in this case, the Government has not produced Rule 16 discovery,
because it is not yet due. Lev’s counsel has, however, been afforded repeated
examples, descriptions, and explanations of the Government’s evidence, as well
as ample opportunities to discuss the legal merits of the case. In light of this
history, defense counsel’s protestations about the lack of discovery (see Mot. at
13-14) ring hollow.

                                        13
    Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 14 of 17 PageID: 142



         As to the second factor, the facts and circumstances leading to an STA

dismissal, Lev argues that the long pre-indictment delay “indicat[es] that [the

Government] does not consider this case a priority.” Mot. at 11. The history of

this case demonstrates otherwise.

         Of the 12 continuances entered in this matter before the Standing Orders

took effect, one was necessitated by Lev’s own conduct and at least another five6

were procured at Lev’s request or caused by his counsel’s unilateral delays.

             The January 11, 2019 continuance (Dkt. No. 14) was necessitated
              by Lev’s abrupt and unexpected termination of plea communications
              the prior day, on or about January 10, 2019.

             On or about March 18, 2019, the Government sent a proposed
              further continuance to Lev’s then-defense counsel to accommodate
              an impending change of counsel, but did not receive a signed copy
              from Lev’s new counsel until on or about March 21, whereupon the
              request was immediately filed and granted. See Dkt. No. 16.

             The May 15, 2019 continuance (Dkt. No. 18) was procured at
              defense counsel’s request, made at a meeting with the Government
              earlier that day, which was also held at defense counsel’s request.7

             On or about July 16, 2019, defense counsel requested a further
              continuance in a phone call to the Government. The Government
              consented and emailed the proposed continuance to defense
              counsel, who returned a signed copy on or about July 25, 2019. The
              Government promptly submitted the request, and the Court granted
              it the same day. See Dkt. No. 19.



6  The undersigned did not join the case until after the first five continuances
were entered, and so cannot speak to the causes for those continuances (though
it is reasonable to assume that the initial continuance was granted for the usual
reason: to allow the defendant and his counsel to gain an initial familiarity with
the case and with each other).

7  The Government will provide the Court, upon request, with email
correspondence documenting the dates and communications set forth in this
section.

                                        14
Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 15 of 17 PageID: 143



         On or about August 30, 2019, defense counsel requested another
          meeting with the Government, stating, “Obviously I would prefer
          that we meet before any indictment.” After several postponements
          by defense counsel, the meeting took place on or about September
          19, 2019, at which time defense counsel asked the Government to
          postpone Lev’s indictment until after September 27, 2019, when
          defense counsel wished to make a written submission to the
          Government. The Government consented to the defense’s proposal
          and sent the requested continuance to defense counsel on or about
          September 23, 2019 and again on September 24, 2019. However,
          defense counsel did not sign and return it until September 25, 2019,
          whereupon the request was immediately filed and granted. See Dkt.
          No. 20.

         On or about September 27, 2019, instead of delivering the promised
          submission, defense counsel requested more time to prepare it. In
          response, the Government reminded defense counsel that Lev was
          to be indicted on October 7, 2019. Defense counsel then called the
          Government to ask for a two-week postponement of the indictment,
          promising to deliver the submission by October 14, 2019, and the
          Government again consented.

         Defense counsel did not contact the Government again until October
          15, when he once again requested “just . . . a little more time.”
          Defense counsel finally produced the submission on or about
          October 18, 2019, but then failed to respond to the Government’s
          calls or emails until on or about November 12, 2019, when he
          promised to call the Government on or about November 15, 2019.
          Defense counsel actually called on or about November 19, 2019, less
          than a week before the September 25 continuance was to expire. At
          that point, both parties agreed that it was necessary to obtain a
          further continuance, which the Court granted on or about November
          22, 2019. See Dkt. No. 22.

         On or about January 24, 2020, the Government sent a final
          proposed continuance to defense counsel, who agreed to it but failed
          to sign and return it until January 29, 2020, at which time the
          Government promptly submitted it and the Court granted it. See
          Exs. L-M; Dkt. No. 23.

         The January 29 continuance expired on March 24, 2020, by which
          time the automatic § 3161(b) continuance and the Standing Orders
          had all been in place for more than a week.




                                    15
Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 16 of 17 PageID: 144



      In sum, as Lev puts it, “there is a reason that nearly 2.5 years after the

Complaint was signed and more than two years since Mr. Lev’s arrest, the

government has not indicted Mr. Lev” (Mot. at 5)—Lev and his counsel repeatedly

sought and agreed to continuances. Cf. United States v. Lattany, 982 F.2d 866,

883 (3d Cir. 1992) (“Defendants cannot be wholly free to abuse the system by

requesting [ends-of-justice] continuances and then argue that their convictions

should be vacated because the continuances they acquiesced in were granted.”).

That does not warrant dismissal with prejudice.

      The third § 3162(a) factor—the impact of reprosecution on the

administration of the STA and of justice—also militates against a dismissal with

prejudice. As demonstrated above, the long delay in indicting this case was

largely of Lev’s own making. The speedy administration of justice is hardly

advanced by rewarding such behavior with the ultimate get-out-of-jail-free card.

On the contrary: the type of gamesmanship engaged in by Lev and his counsel

in the past year treats the Speedy Trial Act as a mere loophole to be exploited

whenever possible, at whatever cost. Lev’s attempt to do so now, in the form of a

facial challenge to valid orders designed to save lives during a global pandemic—

the only such challenge attempted by any defendant in this District—should be

rejected.

      Finally, even were there an STA violation, its impact was “insubstantial,”

amounting only to a few weeks’ delay, and there is no evidence of “any attempt

by the Government to gain a tactical advantage” or act in “bad faith,” given that

the Government reasonably relied on the Standing Orders. United States v.


                                       16
Case 3:20-cr-00441-FLW Document 36 Filed 04/27/20 Page 17 of 17 PageID: 145



Richardson, 537 F.3d 951, 958 (8th Cir. 2008). Nor does Lev assert “that the

preparation of his defense was impeded by the violation.” Id. at 958; see also

United States v. Lewis, 611 F.3d 1172, 1180 (9th Cir. 2010).

      In light of all these factors, if this Court finds a Speedy Trial Act violation,

it should dismiss the Complaint without prejudice. See United States v.

Hernandez, 863 F.2d 239, 244 (2d Cir. 1988) (district court abused its discretion

by dismissing with prejudice where charges were serious, delay was slight, and

defendant presented no evidence that his defense was prejudiced).

      VI.   Conclusion

      Lev’s motion should be denied in its entirety. But, if this Court were to

grant it, the only appropriate remedy would be a dismissal without prejudice.

                                              Respectfully Submitted,

                                              CRAIG CARPENITO
                                              United States Attorney



                                       By:    Sarah A. Sulkowski
                                              Assistant U.S. Attorney




                                         17
